Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 1 of 11 PageID #: 74



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,

        v.                                                     Civ. No. 6:19-cv-01393-MJJ-CBW

 KEITH L. BREAUX and IBERIA BANK
 CORPORATION (AS SUCCESSOR
 TO TECHE FEDERAL BANK),

        Defendants.

                OPPOSITION OF THE UNITED STATES TO
    DEFENDANT KEITH L. BREAUX’S MOTION TO DISMISS COMPLAINT, AND
           INCORPORATED MEMORANDUM OF LAW IN SUPPORT

        Under Local Rule 7.5, the United States opposes Defendant Keith L. Breaux’s Motion to

 Dismiss Complaint, and Incorporated Memorandum of Law in Support (Doc. 12) (the “Motion”)

 filed by Keith L. Breaux (“Breaux”) on February 20, 2020. Because this Court has subject

 matter jurisdiction over the claims of the United States included in the Complaint of the United

 States (Doc. 1) and personal jurisdiction over Breaux himself, the Motion should be denied.

             BACKGROUND AND BREAUX’S CONTENTIONS IN HIS MOTION

        The United States filed its Complaint on October 25, 2019. The United States seeks to

 have this Court: (a) reduce to judgment the unpaid federal income tax liabilities of Breaux for

 tax years 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, and 2011 in the amount of

 $420,497.41 through October 17, 2019, plus pre-judgment and post-judgment interest thereafter;

 and (b) order the foreclosure of the federal tax liens that arose upon the assessments of these

 liabilities against a parcel of real property in Lafayette Parish, Louisiana, that Breaux owns.
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 2 of 11 PageID #: 75



        In lieu of an Answer, Breaux filed his Motion to Dismiss under FRCP 12(b)(2) which

 ordinarily would be construed as a motion to dismiss for lack of personal jurisdiction. Given the

 liberal pleading standard afforded Breaux as a pro se party and the contents of his Motion, the

 United States opposes the Motion on the grounds that this Court has both personal jurisdiction

 over Breaux and subject matter jurisdiction over the claims of the United States against him.

        Breaux presents shopworn, tax-defier arguments that he has previously advanced in his

 dealings with the IRS. In this statement at pages 1-2 of his Motion, Breaux summarizes his

 position that the claims of the United States should be dismissed because:

                …..as a matter of law compensation for labor received by [Breaux is] not taxed
                or taxable under the provisions of the Subtitle-A Income Tax laws and regulations
                thereunder promulgated by the Secretary, nor [is] any compensation for labor
                received by [Breaux] within the powers of the United States government to tax
                and that any and all compensation for labor received by him [is] exempt from
                taxation by excise under the Constitution of the United States and that, therefore,
                an essential element of the allegation, a tax “due and owing”, is absent in this
                case.

        In the rest of his Motion, Breaux presents an array of propositions in support of this

 support this position, including the following:

        (1)     Although he admits he is a citizen of Louisiana, Breaux argues that his
                jurisdictional objection “involves the fact that he is not within the purview of
                the Internal Revenue Code” and has never engaged in any activity or occupation
                “that is the subject any internal revenue tax within the reach of Congress….”
                Motion, p. 2.

        (2)     Breaux contends that the Complaint is defective because it fails to state “any
                liability or imposition of an income tax on Defendant, or on his own domestic
                source compensation for labor or income.” Motion, p. 4. He then sets forth a
                litany of provisions from the Internal Revenue Code involving specific taxes
                authorized by Congress, but omits from his list the statutory provisions for the
                personal income tax as well as the Sixteenth Amendment of the Constitution.
                He concludes this section of his argument by stating, “It is, therefore, respectfully
                submitted that there is no statute that renders the Defendant liable for an income
                tax and therefore, he is not so liable.” Motion, p. 6.




                                                   2
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 3 of 11 PageID #: 76



         (3)      At pages 7-10 of his Motion, Breaux argues that the federal income tax is
                  unconstitutional because, as applied to him individually, it remains a tax subject
                  to apportionment. To reach this conclusion, Breaux ignores the long accepted
                  jurisprudence of the Sixteenth Amendment by stating, “There can be no doubt, the
                  income tax is an indirect tax, not a property tax that is immune from direct tax
                  apportionment, and there can be no doubt that the Sixteenth Amendment did not
                  in any way, shape or form enlarge or enhance the taxation power of Congress.”1
                  Motion, p. 10.

         (4)      At pages 10-14 of his Motion, Breaux wrenches a series of early Supreme Court
                  cases out of context and furnishes two inapposite examples to support his
                  argument that his earnings do not constitute income subject to federal income tax.
                  He asserts that, “Based on the definitions given by the Supreme Court and the two
                  examples above, the Defendant’s compensation for labor is not gross income.
                  The Defendant has never earned any gross income….” Motion, p. 12.

         (5)      Finally, Breaux argues that the federal tax liens for his unpaid federal income tax
                  liabilities reflected in the Notices of Federal Tax Lien filed by the IRS with regard
                  to these liens “cannot be valid for lack of any statute that ‘plainly and clearly’
                  imposes any liability upon the Defendant or his own domestic source
                  compensation for labor or income.” Motion, p. 13.

                                                     ARGUMENT

         I.       This Court Should Exercise Its Discretion to Reject Breaux’s Tax Defier
                  Arguments While Conserving Its Resources.

         In the section above, the United States outlined Breaux’s tax-defier arguments as to why

 this Court lacks subject matter and personal jurisdiction. The Fifth Circuit has long rejected such

 arguments and efforts by tax defiers to consume scarce judicial resources in addressing such

 contentions. Crain v. Commissioner, 737 F. 2d 1417 (5th Cir. 1984)(courts need not address

 frivolous, anti-tax arguments with “somber reasoning and copious citation of precedent” because

 “to do so might suggest these arguments have some colorable merit”); Wnuck v. Commissioner,

 136 T.C. 498 (2011) (rebutting tax defier arguments, expounding on rationale of Crain, and

 demonstrating why it is not improper for courts “to give short shrift to frivolous arguments”).


         1
            Enacted in 1913, the Sixteenth Amendment provides: “The Congress shall have power to lay and collect
 taxes on incomes, from whatever source derived, without apportionment among the several States, and without
 regard to any census or enumeration.”

                                                        3
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 4 of 11 PageID #: 77



         Thus, the Fifth Circuit has recognized this Court’s discretion to address tax defier

 arguments by expending as few resources as possible in applying well settled law. To assist the

 Court in this process, the United States briefly addresses Breaux’s principal contentions.

         II.     This Court Has Personal Jurisdiction Over Breaux.

         In the Fifth Circuit, “The concept of personal jurisdiction comprises two distinct

 components: amenability to jurisdiction and service of process.” DeMelo v. Toche Marine, Inc.,

 711 F.2d 1260, 1264 (5th Cir. 1983); Burnes v. Trinity Management Group, Inc., 2012 WL

 774951 *1-2 (S.D. Miss. 2012). The first concept means that “a defendant is within the

 substantive reach of a forum’s jurisdiction under applicable law” while the latter “is simply the

 physical means by which that jurisdiction is asserted.” Id.

         The Proof of Service (Doc. 5) as to Breaux that the United States filed of record on

 January 14, 2020, shows that Breaux was personally served on January 9, 2020, thereby

 confirming that the United States used a method of service authorized under FRCP 4(e)(2)(A).

 Under FRCP 4(k)(1)(A), such service “establishes personal jurisdiction over a defendant who is

 subject to the jurisdiction of a court of general jurisdiction in the state where the district court is

 located.” Thus, the United States used an appropriate physical means of asserting this Court’s

 personal jurisdiction over Breaux.

         As to the amenability of Breaux to the Court’s personal jurisdiction, it is well settled that

 the Constitution “is not offended if a state exercises jurisdiction over a resident defendant.”

 United States v. Fritz, 608 Fed. Appx. 259, 260 (5th Cir. 2015)(relying on Helicopteros

 Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-416 (1984) in affirming district court’s

 grant of summary judgment against taxpayer, including reducing to judgment taxpayer’s 2000-

 2003 income tax assessments, foreclosing federal tax liens for these liabilities, and rejecting tax



                                                    4
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 5 of 11 PageID #: 78



 defier-arguments as to lack of personal and subject matter jurisdiction) (unpublished); see United

 States v. Trowbridge, 591 Fed. Appx. 298, 299 (5th Cir. 2015) (affirming comparable judgment

 and rejecting tax-defier arguments) (unpublished). Article 5, Section 16 (1) of the Louisiana

 Constitution provides that, “Except as otherwise authorized by this constitution or except as

 heretofore provided by law for administrative agency determinations in worker’s compensation

 matters, a district court shall have original jurisdiction of all civil and criminal matters.” In turn,

 La. C.C.P. Art. 6A. provides that, “Jurisdiction over the person is the legal power and authority

 of a court to render a personal judgment against a party to any action or proceeding.” and

 Art. 6.A.(1) requires service of process on a defendant for a court to exercise this jurisdiction.

         In his Statement of Facts at page 2 of the Motion, Breaux has admitted that, “Defendant

 is a Citizen of Louisiana domiciled in Lafayette Parish.” Consequently, under FRCP 4(k)(1)(A),

 he is subject to the jurisdiction of the 15th Judicial District Court of Lafayette Parish.

 Accordingly, he is within the substantive reach of the circuit courts of Louisiana and is subject to

 the personal jurisdiction of this Court.

         III.    This Court Has Subject Matter Jurisdiction Over the Claims of the United
                 States.

                 A.      Under the Specific Statutes the United States Relies Upon, This Court
                         Has Subject Matter Jurisdiction Over the Government’s Claims
                         Against Breaux.

         Under 28 U.S.C. § 1331, this Court has jurisdiction over actions “arising under the

 Constitution, laws, or treaties of the United States,” broad categories of cases involving questions

 of federal law that plainly include the Internal Revenue Code. Further, the Judicial Code

 expressly grants district courts original jurisdiction “of any civil action arising under any Act of

 Congress providing for internal revenue.” 28 U.S.C. § 1340. To effect these provisions,




                                                    5
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 6 of 11 PageID #: 79



 28 U.S.C. § 1345 authorizes district courts to exercise original jurisdiction of “all civil actions,

 suits, or proceedings commenced by the United States.”

        In addition to these general provisions in the Judicial Code, the Internal Revenue Code

 includes specific jurisdictional provisions that grant jurisdiction, specify procedures to be used,

 and authorize remedies in actions routinely brought by the United States in enforcing the Code.

 Under 26 U.S.C. § 7402(a), district courts have broad authority to grant various remedies and

 enter judgments “as may be necessary or appropriate for the enforcement of the internal revenue

 laws.” Under 26 U.S.C. § 7403, district courts are authorized to hear actions brought by the

 United States to enforce liens or otherwise subject property of a taxpayer to the payment of

 unpaid internal revenue tax liabilities. United States v. Rodgers, 461 U.S. 677, 697 (1983).

        By this action, the United States seeks to have this Court reduce to judgment Breaux’s

 unpaid 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, and 2011 federal income tax liabilities,

 foreclose the liens for those liabilities upon his property in Lafayette Parish, Louisiana, authorize

 the sale of that property, and have the Government’s share of the proceeds applied to these

 liabilities. Plainly, this Court has subject matter jurisdiction over these claims and can proceed

 to decide them. United States v. Fritz, 608 Fed.Appx. 259, 260 (5th Cir. 2015)(unpublished);

 United States v. Trowbridge, 591 Fed. Appx. 298, 299 (5th Cir. 2015)(unpublished).

                B.      The Court Should Reject Breaux’s Tax Defier Arguments Claiming
                        He Has No Income and Is Not Subject to the Federal Income Tax.

                        1.      The Constitution and Federal Statutes Establish the Authority
                                of the United States to Collect Federal Income Tax from
                                Breaux.

        As was noted at page 2, paragraph (2) above, Breaux includes in his Motion a litany of

 federal statutory provisions. Failing to find one in his list that imposes a federal income tax,




                                                   6
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 7 of 11 PageID #: 80



 Breaux concludes, “It is, therefore, respectfully submitted that there is no statute that renders the

 Defendant liable for an income tax and therefore, he is not so liable.” Motion, p. 6.

          Along with its power under the Sixteenth Amendment, Congress under Article I, Section

 8[1] of the Constitution, has the power to lay and collect taxes. In addition to the statutes

 discussed in Section III.A. above, Section 1 (26 U.S.C. § 1) of the Internal Revenue Code

 imposes a tax on the taxable income of all individuals who, like Breaux, are citizens or residents

 of the United States. 26 C.F.R. § 1.1-(a)(1). Section 63 of the Code defines “taxable income” as

 gross income less allowable deductions. In turn, Section 61(a) of the Code defines “gross

 income” as “all income from whatever source derived” and specifically includes compensation

 for services. 26 U.S.C. § 61(a)(1). 2

          In 26 U.S.C. § 3401, the Code provides that, for purposes of withholding income taxes,

 “wages” refers to “all remuneration (other than fees paid to a public official) for services

 performed by an employee for his employer,” minus some enumerated exceptions not applicable

 here. In like measure, 26 U.S.C. § 3121 defines “wages” for purposes of the Federal Insurance

 Contributions Act as “all remuneration for employment,” minus certain enumerated exceptions

 inapplicable in the instant case.

          Breaux simply ignores the existence of directly relevant statutes in making his meritless

 argument that there is no statutory authority that clearly imposes the federal income tax on him.

 His approach must be rejected.




          2  The Supreme Court has recognized that “Congress intended through § 61 …to exert ‘the full measure of
 its taxing power,’ and to bring within the definition of income any ‘accessio[n] to wealth.’” United States v. Burke,
 504 U.S. 229, 233 (1992) (quoting Helvering v. Clifford, 309 U.S. 331, 334 (1940) and Commissioner v. Glenshaw
 Glass Co., 348 U.S. 426, 431 (1955)).

                                                           7
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 8 of 11 PageID #: 81



                        2.      This Court Should Reject Breaux’s Frivolous Contention That
                                Income From His Labor Is Not Subject to Taxation.

        By arguing that the compensation he receives for his labor is not income or gross income

 subject to imposition of the federal income tax, Breaux disingenuously ignores decades of

 precedent from the Fifth Circuit and other Circuits. In Crain, the Fifth Circuit observed that,

 “The constitutionality of our income tax system – including the role played within that system by

 the Internal Revenue Service – has long been established.” 737 F.2d 1417-1418 (5th Cir. 1984);

 Stelly v. Commissioner, 761 F.2d 1113, 1115 (5th Cir. 1985) (“The frivolity of this argument is

 patently obvious… It is clear beyond peradventure that the income tax on wages is

 constitutional.”) (includes extensive collection of cases from multiple circuits). United States v.

 Harvey, 2017 WL 5347592 ** 4-5 (M.D. La. 2017)(analyzing case in light of Crain); United

 States v.Cryer, 2007 WL 855342 *1 (W.D. La. 2007) (rejecting motion to dismiss criminal

 indictment based on meritless contention that income from the practice of law in Louisiana was

 not “taxable income” under the Internal Revenue Code). In Rhodes v. Commissioner,

 152 Fed. Appx. 340, 341 (5th Cir. 2005) (unpublished), the Fifth Circuit found that, “The claim

 that wages and investment income are somehow exempt from federal taxation is a tired one, and

 has been repeatedly rejected.” In Lonsdale v. Commissioner, 661 F.2d 71 (5th Cir. 1981) (per

 curiam), the Fifth Circuit relied on the Sixteenth Amendment in rejecting claims that taxation of

 compensation received for personal services was unconstitutional and that the federal income tax

 was a direct tax that had to be apportioned among the states. In doing so, the Lonsdale court

 noted that, “Appellants’ contentions are stale ones, long settled against them. As such they are

 frivolous.”

        In Swanson v. United States, – Fed. Appx. – , 2020 WL 90997 ** 1-2 (11th Cir. 2020),

 cert. denied, 2020 WL 981847 (March 2, 2020), the Eleventh Circuit very recently affirmed the


                                                  8
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 9 of 11 PageID #: 82




 district court’s dismissal of a refund suit for lack of subject matter jurisdiction based on the

 taxpayer’s failure to file a valid claim for refund. The court accepted the Government’s position

 that Swanson’s claim for refund was invalid given his failure to report any income because he

 contended that his employment earnings did not constitute taxable “wages.” It noted that

 arguments “‘that wages are not taxable income …have been rejected by courts at all levels of the

 judiciary and are patently frivolous.’” Id. (quoting Stubbs v. Commissioner, 797 F.2d 936, 938

 (11th Cir. 1986)).

        The Eleventh Circuit awarded the United States the amount of $8,000 in sanctions based

 on the frivolous nature of Swanson’s pro se appeal. In doing so, the court relied in part on the

 warning available to Swanson through IRS Revenue Ruling 2007-19, 2007 WL 777481 (2007) in

 which the IRS addressed in detail and refuted as frivolous the tax-defier position that wages are

 not taxable income.

        In short, Breaux’s argument that this Court lacks subject matter and personal jurisdiction

 because he cannot owe any tax deficiency on his wages or other compensation for his labor is

 completely insupportable. It should be denied summarily by this Court.

                                           CONCLUSION

        In this Opposition, the United States has demonstrated that this Court has personal

 jurisdiction over Keith L. Breaux. It also has shown that the Court has subject matter jurisdiction

 over the claims of the United States against Breaux to reduce to judgment the unpaid balances of

 Breaux’s federal income tax liabilities for tax years 2002, 2003, 2004, 2005, 2006, 2007, 2009,

 2010, and 2011 and to have its liens for these liabilities foreclosed upon property that Breaux

 owns in Lafayette Parish, Louisiana.




                                                   9
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 10 of 11 PageID #: 83



         Breaux’s arguments to the contrary are frivolous under longstanding precedents of the

  Fifth Circuit. If accepted, they would ignore these precedents and stand logic on its head.

  Consequently, the Court should deny the Motion to Dismiss.

  Date: March 12, 2020                                 UNITED STATES OF AMERICA

                                                       DAVID C. JOSEPH
                                                       United States Attorney
                                                       Western District of Louisiana

                                                       KAREN J. KING
                                                       Louisiana Bar Roll No. 23508
                                                       Assistant United States Attorney
                                                       Office of the United States Attorney
                                                       Western District of Louisiana
                                                       800 Lafayette Street
                                                       Suite 2200
                                                       Lafayette, Louisiana 70501
                                                       Telephone: (337) 262-6618
                                                       Facsimile: (337) 262-6693
                                                       karen.king@usdoj.gov

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney
                                                        General
                                                       Tax Division

                                                       /s/Robert E. Dozier
                                                       ROBERT E. DOZIER
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       Post Office Box 14198
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: (202) 514-6073
                                                       Facsimile: (202) 514-9868
                                                       robert.e.dozier@usdoj.gov

                                                       Counsel for the United States of America




                                                  10
Case 6:19-cv-01393-MJJ-CBW Document 15 Filed 03/12/20 Page 11 of 11 PageID #: 84



                                   CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that service of the foregoing Opposition of the United

  States to Defendant Keith L. Breaux’s Motion to Dismiss Complaint, and Incorporated

  Memorandum of Law in Support has been made this TWELFTH day of MARCH, 2020, by

  filing a copy thereof in the ECF system maintained by the Clerk of this Court and by depositing

  a copy thereof in the United States mail, first class postage prepaid, addressed to the following:

  Keith L. Breaux
  100 Benjamin Franklin Drive
  Youngsville, Louisiana 70592

  breauxkl@yahoo.com

                                                        /s/Robert E. Dozier
                                                        Trial Attorney, Civil Trial Section
                                                        Southern Region
                                                        Tax Division
                                                        U.S. Department of Justice




                                                  11
